 1

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5
          GAVIN SANTJER,
 6                                   Plaintiff,
 7                v.                                          C18-456 TSZ

 8        RHINO NORTHWEST, LLC, and                           MINUTE ORDER
          JOHN DOES 1-5,
 9
                                     Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)     Defendant Rhino Northwest LLC’s motion for summary judgment, docket
   no. 16, is DENIED. There are genuine issues of material fact as to whether Rhino
13
   Northwest, LLC’s employees were “borrowed servants” of First & Goal at the time of
   plaintiff’s injury. See Davis v. Early Const. Co., 63 Wn.2d 252 (1963); Campbell v.
14
   State, 129 Wn. App. 10, 21 (2005) (key factor is whether the servant is in the “exclusive
   control of the special employer at the time of the transaction.”) Plaintiff has also
15
   presented issues of fact regarding the elements of causation and duty in his negligence
   claim. See Santjer Decl., docket no. 21, ¶¶ 7-10.
16
           (2)     The Court DIRECTS the parties to mediate this case by July 22, 2019.
17
           (3)     The parties are DIRECTED to show cause by July 5, 2019, why the John
18 Does 1-5 defendants should not be dismissed without prejudice.

19          (4)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
20
            Dated this 18th day of June, 2019.
21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Karen Dews
23                                                        Deputy Clerk

     MINUTE ORDER - 1
